DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/2020 has been entered.

Currently, claims 1, 6-10, 20, 21, and 26 are pending in the instant application.  Claims 21 and 26 are withdrawn from consideration as being drawn to a non elected invention.  Claims 1, 6-10 and 20 are currently under examination. All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is Non-FINAL. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.  

Note on claim interpretation:  the claims have been amended to recite DBS + ODT, which was not explicitly recited in any previous claims or the specification.  The response points to paragraph 00171 in the specification as providing support for this amendment.  At paragraph 00171, the specification states “twenty nine, early stage PD subjects prospectively treated for two years with bilateral STN DBS plus medication or optimized drug therapy”.  The specification and the art have been thoroughly reviewed.  No evidence could be found that there was any difference between the scope of “medication” as used herein and administered to patients being treated by DBS, and “optimized drug therapy”.  Accordingly, these terms appear to be identical in scope, and as such, para 00171 of the specification is taken to provide support for the amended recitation of DBS + ODT. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The claims recite “an early stage Parkinson’s disease patient”.  The use of the term “early” is a term of degree.  Neither the specification nor the claims provide any definition of the metes and bounds of what is considered an “early stage” PD patient.  
The claims recite “long-term” responder” and “non long term responder”, however the use of the term “long” is a term of degree which has not been defined by the specification or the claims.  Accordingly, one of ordinary skill in the art would not be reasonable apprised of the scope of the invention.



Claim Rejections - 35 USC § 103

Claims 1, 6-7, 9-10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Foltynie in view of Schuepbach (Schuepbach et al; The New England Journal of Medicine, vol 368, 2013, pages 610-622).
With regard to claims 1, 7, 9, and 10, Foltynie teaches obtaining peripheral blood samples containing DNA from patients with PD undergoing therapy with levodopa, and subjecting the samples to 5’ nuclease allelic discrimination to detect the genotypes of the subjects at the position encoding amino acid 66 of the BDNF protein.  Foltynie teaches that the patients ranged in age from 31 to 89 years, to include patients at 75 years of age at time of diagnosis (see table 1).  Foltynie teaches that duration of disease at first visit ranged from 0 to 16.8 years.  Foltynie 
Foltynie does not explicitly teach treatment of patients at an early stage of PD with DBS or to treat patients with a met allele (met/met or Val/met) with DBS, however Schuepbach teaches that subthalamic stimulation reduces motor disability and improves quality of life in .  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Foltynie and in view of Schuepbach, as applied to claims 1, 6-7, 9-10, and 20 above, and further in view of Weinberger (Weinberger et al; US 2005/0014170).
The teachings of Foltynie and Schuepbach are set forth above.  Foltynie and Schuepbach do not teach the nucleic acid sample is an RNA sample however Weinberger teaches detection and analysis of the BDNF Val66Met polymorphism, and teaches that detection of the different variants can be carried out on BDNF DNA, RNA, or protein (para 0013).  Therefore, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to detect the BDNF Val or Met variants at amino acid 66 in the method of Foltynie and Schuepbach using RNA analysis as taught by Weinberger with a reasonable expectation of success because Weinberger teaches that it is an equivalent method of BDNF variant analysis.  

Response to Arguments

The response as well as the declaration by Dr. David Charles under 37 C.F.R. 1.132 have been thoroughly reviewed but were not found persuasive to place the application in condition for allowance.  
At section 2, the declaration states that at the time Foltynie was published in 2009, DBS was only implanted in advanced stage Parkinson’s disease, while a trial published in 2013 treated patients after 4 years duration and the presence of levodopa induced dyskinesia.  At section 3, the declaration states that the present claimed methods are directed to early-stage Parkinson’s disease, ie very soon after diagnosis, in patients with less than 4 years duration of illness.  This argument has been thoroughly reviewed but was not found persuasive to overcome the rejection, because the recitation of “early stage” PD has not been defined by the specification.  The inclusion criteria for the patients in the examples does not appear to be a limiting definition.  The term “early stage” PD was searched by the examiner, however the examiner could not find a definition that limited early stage PD to less than 4 years duration of illness.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
At section 4, the declaration asserts that Foltynie mentions intervention in earlier stages of PD, in younger patients.  This argument has been thoroughly reviewed but was not found 
The statements made at section 5 of the declaration have been thoroughly reviewed but were not found persuasive.  It would be obvious to the person of ordinary skill to administer ODT to Val/Val patients because Foltynie specifically teaches that Val/Val homozygotes had the longest time to onset of levodopa induced dyskinesia.  Any other statement are not found persuasive in view of the rejection over Foltynie and Schuepbach set forth above.  
The response has been thoroughly reviewed.  It reiterates the statements made in the declaration.  These arguments were not found persuasive for the reasons set forth above.  Regarding the previous rejection’s assertion that Val/Val homozygotes should be treated with DBS, it is noted that this aspect of the rejection was focused on the fact that the claim recited this embodiment.  The fact that this embodiment is no longer recited does not change the teachings of the prior art, as set forth above.  Furthermore, Schuepbach teaches that the patients in the neurostimulation group had a 26% improvement in PDQ-39 summary index score, which corroborated the 25% improvement observed in a clinical trial of patients with advanced PD.  Accordingly, the art shows that DBS intervention earlier in PD stage than what was normally done was effective in improving quality of life.  Patients treated by Schuepbach includes those just over 4 years from disease duration (7.3 years +/- 3.1 years, which includes patients at 4.2 years 

Conclusion

No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/JEHANNE S SITTON/Primary Examiner, Art Unit 1634